DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022, 03/07/2022, and 03/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,265,775. 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims, and claims of this instant application are therefore and obvious variant thereof.
Instant Application 17/583794
U.S. Patent No. 11,265,775
Claim 1: An apparatus, comprising:
Claim 1: An apparatus, comprising:
at least one processor; and at least one memory including computer program code, wherein the at least one processor, with the at least one memory and the computer program code, are configured to cause the apparatus to perform at least:
at least one processor; and at least one memory including computer program code, wherein the at least one processor, with the at least one memory and the computer program code, are configured to cause the apparatus to perform at least:
supervising if a request to provide user plane connectivity for a user equipment via a second connection through a second anchor entity is received and if the user plane connectivity for the user equipment is provided via a first connection through a first anchor entity, wherein the first anchor entity and the second anchor entity are differently identified;
supervising if a request to provide user plane connectivity for a user equipment via a second connection through a second anchor entity is received and if the user plane connectivity for the user equipment is provided via a first connection through a first anchor entity, wherein the first anchor entity and the second anchor entity are differently identified;
creating the second connection if the request is received; and
creating the second connection if the request is received; and
inhibiting transmitting of user plane data on the second connection until a predefined event happens if the user plane connectivity for the user equipment is provided via the first connection, wherein the predefined event comprises completion of setting up the second connection, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform numbering packet data units of the user plane data transmitted to the user equipment on the first connection subsequently; and
inhibiting transmitting of user plane data on the second connection until a predefined event happens if the user plane connectivity for the user equipment is provided via the first connection, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received; and a lapse of a second predefined time after the second connection was created, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform numbering packet data units of the user plane data transmitted to the user equipment on the first connection subsequently; and
numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited.
numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited.
Instant Application 17/583794
U.S. Patent No. 11,265,775
Claim 2: The apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform checking if the predefined event happens; ceasing the inhibiting of the transmitting of the user plane data on the second connection if the predefined event happens; and inhibiting transmitting the user plane data on the first connection if the predefined event happens.
Claim 2: The apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform checking if the predefined event happens; ceasing the inhibiting of the transmitting of the user plane data on the second connection if the predefined event happens; and inhibiting transmitting the user plane data on the first connection if the predefined event happens.
Instant Application 17/583794
U.S. Patent No. 11,265,775
Claim 3: The apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform providing the user plane connectivity for the user equipment via the first connection at least until the predefined event happens.
Claim 3: The apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform providing the user plane connectivity for the user equipment via the first connection at least until the predefined event happens.
Instant Application 17/583794
U.S. Patent No. 11,265,775
Claim 4: The apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform indicating to the user equipment, if the predefined event happens, that the user plane data are transmitted via the second connection.
Claim 4: The apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform indicating to the user equipment, if the predefined event happens, that the user plane data are transmitted via the second connection.
Instant Application 17/583794
U.S. Patent No. 11,265,775
Claim 5: The apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform tearing down the first connection at a time when the transmitting of the user plane data on the first connection is inhibited.
Claim 5: The apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform tearing down the first connection at a time when the transmitting of the user plane data on the first connection is inhibited.


Claims 6-20 discloses similar limitations as claims 6-20 of the patent and are therefore rejected for the same reason as indicated above.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Nonstatutory Double Patenting, set forth in this Office action.
Claims 1-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “... inhibiting transmitting of user plane data on the second connection
until a predefined event happens ..., wherein the predefined event comprises completion of setting up the second connection, ... further perform numbering packet data units ... on the first connection subsequently; and numbering packet data units ...on the second connection subsequently and such that a first packet data unit ... after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit ...on the first connection before the transmitting on the first connection is inhibited” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Xu et al., (U.S. Publication No. 2016/0373975), discloses an apparatus for transmitting a request message comprising information to indicate a bearer is suspended, and stopping data transmission [paragraphs 0087, 0090, 0110]. The cited portions of Xu do not disclose numbering a first packet data unit, after the transmitting on the first connection is inhibited, is a direct successor of a last packet data unit on the first connection before the transmitting on the first connection is inhibited. Therefore, Xu fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Ahluwalia, (U.S. Publication No. 2010/0067483) discloses an apparatus for inhibiting/stopping transmission of data packets during the handover execution phase (the time of handover execution; until the UE is switched to the target eNodeB) after the request was received [fig. 6, paragraphs 0063, 0069-0084, 0089]. The cited portions of Ahluwalia do not disclose numbering a first packet data unit, after the transmitting on the first connection is inhibited, is a direct successor of a last packet data unit on the first connection before the transmitting on the first connection is inhibited. Therefore, Ahluwalia fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Xu or Ahluwalia disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 6, 11, and 16, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al., U.S. Publication No. 2016/0249259 discloses increasing a transfer rate per user, based on an increased number of connection devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469